Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 10, “low pressure and/or controlled atmosphere” is alternative and indefinite.  It is not clear when low pressure or a controlled atmosphere or both would be used, or how such a selection would be made.  Also, it is not clear what comprises a “controlled atmosphere”.  How and in what way is it controlled?
Claim 7 is vague and indefinite since it is not clear how a pylon would comprise the claimed insulating part.  The structural limitations and how the insulating part would be structurally related to elements of a pylon is unclear.
Claim 8 is vague and indefinite since it is not clear how an engine nacelle would comprise the claimed insulating part.  The structural limitations and how the insulating part would be structurally related to elements of an engine nacelle is unclear.

Claim 9 is vague and indefinite since it appears to be claiming a method step (i.e. subjecting the heat exchanger or storage tank to a temperature differential) in an apparatus claim.
Claim 9 is vague and indefinite since it is not clear how a heat exchanger or storage tank would comprise the claimed insulating part.  The structural limitations and how the insulating part would be structurally related to elements of a heat exchanger or storage tank is unclear.
In claim 10, line 4, “them, the or each” is alternative and unclear.
In claim 10, line 6, “with a thermal conductivity of …” is vague and indefinite since it is not clear if this limitation of conductivity applies only to the “other metals” or all of the listed metals.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP2006275186.
2006275186 discloses (abstract, figure 1, paragraphs 1, 5, 8, 11, 22-29): an insulating part having a sealed casing defining a negative-pressure and/or controlled atmosphere inner enclosure, the part having a thermal conductivity lower than 100 mW/m.K at 20°C and being in an environment at atmospheric pressure (as disclosed in JP2006275186, paragraphs 2-4), the sealed casing having at least one thin metal sheet (1,2) less than 1 mm thick, said at least one thin metal sheet (1,2) being welded peripherally to maintain the enclosure at negative pressure and/or controlled atmosphere, the weld (abstract) being carried out in a negative-pressure and/or controlled atmosphere chamber.
JP2006275186 discloses an air-sealed weld of the first plate onto a second plate, increasing the thickness of the second plate (abstract). This implies a leakage rate as per claim 1, the value of which can be determined as in the standard test procedure of claim 1.  JP2006275186 also discloses a porous heat-insulating material (paragraph 29), a heat reflective shield (paragraph 29) and a fold on a thin metal sheet (figures 1-3).
In regard to claim 4, it is considered that a metal sheet will inherently meet the broad claim language of “grained” since all metals have at least some degree of structure/crystallization that can be considered “grained”, especially in view of a total lack of structural specification as to this limitation term.  The subject matter of claim 5 is implicitly disclosed in the material described in paragraph 22 of JP2006275186.  
JP2006275186 also discloses (abstract, figure 1, paragraphs 8, 11): a method for manufacturing an insulating part, including steps for:

-    placing the metal sheet(s) in a negative-pressure and/or controlled atmosphere chamber,
-    establishing a negative pressure at 105 Pa in a chamber and carrying out a continuous weld therein of said metal sheets (1, 1) or portions of said metal sheet directly to one another, such that:
—    said space (3) defines a negative-pressure and/or controlled atmosphere inner enclosure;
—    and an insulating part (1) is produced, having a thermal conductivity lower than 100 mW/m.K at 20°C and in an environment at atmospheric pressure.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006275186.

JP2006275186 discloses an air-sealed weld of the first plate onto a second plate, increasing the thickness of the second plate (abstract). This implies a leakage rate as per claim 1, the value of which can be determined as in the standard test procedure of claim 1.  JP2006275186 also discloses a porous heat-insulating material (paragraph 29), a heat reflective shield (paragraph 29) and a fold on a thin metal sheet (figures 1-3).  JP2006275186 fails to disclose the use of the insulating part in a pylon, an engine nacelle, a heat exchanger, or a storage tank.  However, it is considered to have been obvious to use the claimed insulating part in one of the particular claimed uses, instead of an unspecified use, since the part is only useful if being used for a needed function and one of ordinary skill in the art would have been led to find a particular insulating part, such as disclosed by JP2006275186, to be used in any one of these structures.  The lack of any particular structure in these uses further show the obviousness of using any structure which would provide an insulating function.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reid, Thiery et al, and Dherde et al are cited as being of interest since they disclose thermal insulating elements with welds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        

JWE